Citation Nr: 0941088	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1964 to December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Boston, Massachusetts.  The 
Veteran had a hearing before the undersigned Board Member in 
November 2003.  A transcript of that hearing is contained in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This case was previously remanded by the Board in January 
2005 for further evidentiary development to assist the 
Veteran in verifying his claimed stressors.  Primarily, the 
Veteran has asserted that his unit suffered rocket attacks at 
Marble Mountain, Da Nang, Vietnam in December 1966 and from 
February through April 1967.  The relevant remand directive 
instructed the Agency of Original Jurisdiction (AOJ) to 
obtain the Veteran's unit records dated from December 1966 to 
April 1967.

Upon remand, an extraordinarily large number of records were 
obtained.  Essentially, the Appeals Management Center 
obtained a CD from the Marine Corps Research Center with 
Command Chronologies for HMM-164 and then printed thousands 
of pages to put in the claims file.  The records obtained did 
not satisfy the prior remand order for two reasons. 

First, the Veteran's service records show the following.  He 
arrived in Vietnam in October 1966 and was assigned to HMM-
161, MAG-16.  This stands for the Helicopter Marine Medium, 
Marine Aircraft Group 16.  In early November 1966, the 
Veteran was stationed in Okinawa, and he returned to Vietnam 
in December 1966, at which time he was reassigned to HMM-164, 
MAG-16.  The representative argues that the Appeals 
Management Center incorrectly developed for records from HMM-
164, when the Veteran was actually assigned to HMM-161.  This 
is not correct.  The Veteran claims stressors as having 
occurred between December 1966 and April 1967.  During part 
of that time, he was, in fact, assigned to HMM-164.  However, 
he did transfer to H&MS-16, MAG-16 in February 1967, where he 
remained until he departed Vietnam. 

Therefore, although the Appeals Management Center was 
partially correct in developing for records from HMM-164, it 
failed to recognize that the Veteran was reassigned to H&MS-
16 in February 1967 and develop for those records.

Second, the biggest problem in this case is despite the 
voluminous records obtained, none of them encompass the 
correct dates.  The earliest records obtained are from August 
1967, more than three months after the timeframe identified 
by the Veteran as the time his claimed stressors occurred.

Since the AOJ did not comply the Board January 2005 remand 
directive, the Board finds that the Veteran's claim must be 
remanded again to further assist the Veteran in verifying his 
claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following unit records 
specifically to assist the Veteran in 
verifying his claimed stressors, primarily 
that his unit suffered multiple rocket 
attacks while stationed near Da Nang, 
Vietnam, between December 1966 and April 
1967:


*	HMM-164, MAG-16, 1st MAW from December 
1966 through mid February 1967; and
*	H&MS-16, MAG-16, from mid February 
1967 through April 1967.

Particular attention should be paid to 
these dates, as well as the Veteran's 
units of assignment, which have already 
been provided as part of the Veteran's 
personnel record.

2.  Consider the request of the Veteran's 
representative to expunge the claims file 
of 25 volumes of evidence claimed as not 
relevant to the claim at hand.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if there 
is evidence sufficient to warrant 
entitlement to the benefit sought.  Unless 
the benefit sought on appeal is granted, 
the Veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




